I concur in the affirmance of the judgment solely on the ground that, under the decisions of this court in the Frame *Page 567 
and Ettlinger cases cited above, the court held the stock issued to Frame was null and void under the provisions of section 6, article 14 of the state Constitution. That matter being resadjudicata, it necessarily follows that a reissue of stock voidab initio is itself equally void.
I do not, however, wish to be understood as concurring in the interpretation given article 14, section 6, supra, in the two cases cited. I believe the last sentence, which reads, "All fictitious increase of stock or indebtedness shall be void," refers only to stock issued or indebtedness incurred in excess of an amount authorized by law, and not to stock issued or indebtedness incurred in violation of the first sentence of the section.